28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kay Frances GIBBS, Plaintiff Appellant,v.Sally WALLER, Psychiatric Nurse;  Doctor Walker,Psychiatrist;  Doctor Smeraski, Psychiatrist;  Barton Lewis,In Resident Psychiatrist;  Keith Satthapan, ResidentPsychiatrist;  Elizabeth Delasante, Psychiatrist;  OtherStaff Nurses;  Everett Simmons, Psychiatrist;  Pitt CountyMemorial Hospital, Defendants Appellees.
No. 94-1501.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 15, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-94-4-4-H)
Kay Frances Gibbs, appellant pro se.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Gibbs v. Pitt County Memorial Hosp., No. CA-94-4-4-H (E.D.N.C. Apr. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.